— Appeal from an order of the Court of Claims denying claimant’s motion to file an amended appraisal pursuant to rule 1200.27 *656of the Court of Claims (22 NYCRR 1200.27). Motions such as the instant one are to be granted only where unusual and substantial circumstances are shown (Farrington v. State of New York, 33 A D 2d 731, mot. for iv. to opp. dsmd. 27 N Y 2d 531; of. Nome Gas Co. v. Miles, 40 A D 2d 896; Elmira Urban Renewal Agency v. Volunteers of Amer., 39 A D 2d 991), and we find no basis presented here to disturb the discretion of the Court of Claims in denying the instant motion (Laken Realty Corp. v. State of New York, 37 A D 2d 885; Farrington v. State of New York, supra). Order affirmed, with costs. Staley, Jr., J. P., Greenblott, Cooke, Kane and Reynolds, JJ., concur.